Name: Commission Delegated Regulation (EU) 2015/1367 of 4 June 2015 amending Delegated Regulation (EU) No 807/2014 as regards transitional provisions for the 2007-2013 rural development programmes
 Type: Delegated Regulation
 Subject Matter: regions and regional policy;  agricultural policy;  agricultural structures and production;  forestry;  environmental policy;  farming systems;  EU finance
 Date Published: nan

 8.8.2015 EN Official Journal of the European Union L 211/7 COMMISSION DELEGATED REGULATION (EU) 2015/1367 of 4 June 2015 amending Delegated Regulation (EU) No 807/2014 as regards transitional provisions for the 2007-2013 rural development programmes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Article 89 thereof, Whereas: (1) Commission Delegated Regulation (EU) No 807/2014 (2) has repealed Commission Regulation (EC) No 1974/2006 (3). However, Article 19 of Delegated Regulation (EU) No 807/2014 provides that Regulation (EC) No 1974/2006 continues to apply to operations implemented pursuant to programmes approved by the Commission under Council Regulation (EC) No 1698/2005 (4) before 1 January 2014. (2) Article 9 of Regulation (EC) No 1974/2006 sets a ceiling for transfers by Member States of EAFRD contribution between the priority axes of their rural development programmes and sets deadlines for the notification of such changes to the Commission and for the assessment of those changes by the Commission. (3) The continued economic difficulties in Member States have significantly impacted the performance of specific priority axes within the 2007-2013 rural development programmes. (4) The late adoption of the legal basis for the new programming period has significantly delayed the adoption of the 2014-2020 rural development programmes, further reducing the possibilities of Member States to support rural economies. (5) In order to invest all possible resources in growth and jobs, Member States should be allowed to make use of the funds already committed under Union co-financed programmes. (6) It is therefore appropriate to increase the flexibility for transfers between axes. (7) Delegated Regulation (EU) No 807/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 19 of Delegated Regulation (EU) No 807/2014, the following paragraphs are added: As regards transfers between axes, the ceiling of 3 % set in Article 9(2) and (4) of Regulation (EC) No 1974/2006 shall be increased to 5 %. As regards the deadline for notifying programme changes to the Commission, the deadline of 31 August 2015 set in Article 9(3) of Regulation (EC) No 1974/2006 shall be extended until 30 September 2015. As regards the Commission's deadline for assessment of the requested changes, the 4-month period set in Article 9(6) of Regulation (EC) No 1974/2006 shall be reduced to a 3-month period. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 487. (2) Commission Delegated Regulation (EU) No 807/2014 of 11 March 2014 supplementing Regulation (EU) No 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and introducing transitional provisions (OJ L 227, 31.7.2014, p. 1). (3) Commission Regulation (EC) No 1974/2006 of 15 December 2006 laying down detailed rules for the application of Council Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 368, 23.12.2006, p. 15). (4) Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 277, 21.10.2005, p. 1).